Citation Nr: 0837076	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  08-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active military service from April 1968 to 
June 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

As an initial matter, the Board notes that the veteran was 
assigned a 100 percent evaluation for PTSD for a period of 
hospitalization from October 23, 2006, through December 31, 
2006, and a 30 percent rating both before and after this 
period.  As the veteran was assigned the highest possible 
evaluation, this decision will not address the period of 
October 23, 2006 through December 31, 2006.


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, irritability, 
anxiety and frequent nightmares with chronic sleep impairment 
with a GAF score of 70, representing "mild" symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding VCAA notice elements two and three, the Board finds 
that an October 2006 notice letter fully satisfied these duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this notice letter requested that 
the veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran.  Finally, this letter advised the 
veteran what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, 
and records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the October 2006 VCAA notice letter.  Specifically, the 
October 2006 letter informed the veteran of the need to 
provide on his own, or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment.  He was also told that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s) from 38 Code of 
Federal Regulations, Part 4, and that his disability would be 
assigned a rating between 0 and 100 percent.  Finally, the 
October 2006 letter provided the veteran with examples of 
pertinent medical and lay evidence that he may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

The Board acknowledges that the October 2006 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
veteran was provided notice of applicable rating criteria 
involving specific symptoms in the January 2008 statement of 
the case.
 
The Board also acknowledges the October 2006 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life during his December 2006 
VA examination (veteran conveyed that he is a loner and does 
not participate in social activities).  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to this provision of first element notice is 
non-prejudicial to the veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).  

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The October 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication, and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the 
Cincinnati VA Medical Center (VAMC) have also been obtained.  
The veteran has not identified any additional records that 
should be obtained prior to a Board decision.  He was 
afforded a VA examination to determine the severity of his 
PTSD in December 2006.  See 38 U.S.C.A. § 5103A (d); see also 
38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  Under this diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran does not meet the criteria for an evaluation in 
excess of 30 percent for PTSD.  VA treatment records and a 
December 2006 VA examination report indicate that the 
veteran's PTSD is characterized by a depressed mood, 
irritability, anxiety and frequent nightmares with chronic 
sleep impairment.  Additionally, these records indicate that 
the veteran reports feeling uncomfortable leaving the house 
and avoids social situations, other than attending church.  
As will be discussed in more detail below, such symptoms 
indicate some occupational and social impairment; however, 
they do not warrant a disability rating in excess of 30 
percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology most closely approximates a 
50 percent evaluation or higher.  In this regard, the Board 
notes that the veteran's treatment records do not contain 
evidence which supports a finding that the veteran suffers 
from delusions or obsessive rituals.  Similarly, while 
treatment records indicate the veteran frequently suffers 
from nightmares (see, e.g., July and September 2006 and 
August 2007 VA treatment records), the December 2006 VA 
examination report indicates the veteran denied any 
unprecipitated panic attacks, though he does get anxious when 
he is in strange uncomfortable places.  The Board notes that 
anxiety is a symptom contemplated by a 30 percent evaluation.  
Finally, no mention is made in the evidence of record of any 
obsessional rituals congruent with a higher evaluation.

With regards to speech impairment, a symptom contemplated by 
a 50 percent evaluation, the Board notes that September 2005, 
July and September 2006 and August and September 2007 VA 
treatment records note the veteran's speech as normal.  
Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene and impaired thought 
and judgment.  VA treatment records and the December 2006 VA 
examination report indicate the veteran appeared clean, well 
groomed and appropriately dressed.  Finally, these records 
also each indicate that the veteran was oriented in all 
spheres.

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
veteran has indicated he avoids social situations.  In this 
regard, the December 2006 VA examination report notes that 
the veteran has no close friends and considers himself a 
chronic loner.  However, while the veteran reports his 
relationship with his wife to be poor, the Board observes 
that the veteran and his wife have been married for fourteen 
years, and he regularly attends church.  Thus, the Board 
concludes that, although the veteran may have some 
relationship difficulties, particularly with society in 
general, he is capable of maintaining successful 
relationships.

With regards to the veteran's ability to maintain effective 
work relationships, which is contemplated by higher ratings, 
the Board observes that the veteran is currently employed 
full time as a nursing assistant for the VA.  In addition, 
the December 2006 VA examination report notes the veteran 
enjoys his job and feels like it provides him actual 
improvement in his mood.  Finally, the December 2006 VA 
examiner explicitly noted that the veteran's PTSD symptoms 
have not impaired his occupational functioning.

With regards to suicidal or homicidal ideation, a symptom 
contemplated by higher ratings, the Board acknowledges the 
record indicates the veteran has had suicidal and homicidal 
thoughts.  However, September 2007 VA treatment records 
indicate that the veteran does not have a plan for committing 
suicide, and notes the veteran's risk for suicide to be 
"less than imminent."  Furthermore, the December 2006 VA 
examination notes the veteran then denied suicidal behavior 
since his last examination.

In addition, the Board acknowledges a September 2006 
statement by a VA staff psychologist, indicating the veteran 
"presented with severe PTSD symptoms."  However, the Board 
observes that this statement refers to the veteran's state in 
1993 when he initially sought treatment through a 
rehabilitation program, and does not reflect the current 
severity of his symptomatology.

Finally, the evidence of record indicates that the veteran 
has a normal affect and depressed mood, is able to understand 
complex commands and does not meet the majority of the 
criteria for higher evaluations.  Thus, although the Board 
finds that the veteran exhibits some symptoms associated with 
a higher evaluation, such as isolated suicidal or homicidal 
thoughts, it concludes that the veteran's overall disability 
picture continues to most closely approximate that 
contemplated by a 30 percent evaluation.

Also of record are the veteran's Global Assessment of 
Functioning (GAF) scores. GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care. The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The December 2006 VA examination report indicates the 
veteran's GAF score due to PTSD symptoms to be 70.  A GAF 
score ranging between 61 and 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or social functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  As such, in viewing the 
evidence of record in its entirety, including the veteran's 
GAF score of 70, the Board finds that the veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a 30 percent evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule. 
Although the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the evidence of record demonstrates that the veteran 
successfully maintains a relationship with his wife as well 
as gainful full-time employment.  Although the veteran 
reports anxiety and occasional irritability problems, there 
is no evidence of any physical outbursts, nor does he report 
a lack of self-control with respect to his anger.  The record 
also demonstrates that he is able to function independently, 
and has no delusions, weekly panic attacks or obsessional 
rituals.  He does, however, exhibit a depressed mood and 
chronic sleep impairment.

Overall, the Board concludes that the evidence discussed 
above supports no more than a 30 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that 
the veteran has some moderate symptoms such as difficulty 
establishing and maintaining effective social relationships, 
but his overall disability picture does not warrant a higher 
rating in excess of 30 percent.  In reaching its decision, 
the Board considered the benefit-of-the-doubt rule.  However, 
the preponderance of the evidence is against an evaluation 
higher than 30 percent, and therefore, does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


